DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, and 15 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 7, and 13 of Patent No.: US 11256655.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious subsets and /or variant of one another.

Regarding claim 1 of the instant application, 11256655 A system for providing bandwidth congestion control in a private fabric in a high performance computing environment, comprising: a computer comprising one or more microprocessors; a first subnet provided at the computer, the first subnet comprising a plurality of switches, and a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the plurality of switches, wherein a plurality of target groups are defined within the subnet, each target group being defined at a specific portion of the subnet; wherein each target group, respectively, defines a bandwidth limit for the associated specific portion of the subnet; wherein a record of each of the plurality of target groups is stored at a target group repository of a host channel adapter of the plurality of host channel adapters (claim 1).

Regarding claim 8 of the instant application, 11256655 discloses A method for providing bandwidth congestion control in a private fabric in a high performance computing environment, comprising: providing, at computer comprising one or more microprocessors, a first subnet, the first subnet comprising, a plurality of switches, and a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the plurality of switches, defining a plurality of target groups within the subnet, each target group being defined at a specific portion of the subnet; defining, by each target group, respectively, a bandwidth limit for the associated specific portion of the subnet; storing a record of each of the plurality of target groups at a target group repository of a host channel adapter of the plurality of host channel adapters (claim 7).

Regarding claim 15 of the instant application, 11256655 discloses A non-transitory computer readable storage medium having instructions thereon for providing bandwidth congestion control in a private fabric in a high performance computing environment, which when read and executed cause a computer to perform steps comprising: providing, at computer comprising one or more microprocessors, a first subnet, the first subnet comprising, a plurality of switches, and a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the plurality of switches, defining a plurality of target groups within the subnet, each target group being defined at a specific portion of the subnet; defining, by each target group, respectively, a bandwidth limit for the associated specific portion of the subnet; storing a record of each of the plurality of target groups at a target group repository of a host channel adapter of the plurality of host channel adapters (claim 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holen et al. (Patent No.: US 10148567 B2), hereinafter Holen, in view of Karaoguz et al. (Pub. No.: US 20050233728 A1), hereinafter Karaoguz.

With respect to claim 1, Holen teaches A system for providing bandwidth congestion control in a private fabric in a high performance computing environment, comprising: 
a computer comprising one or more microprocessors (claim 1); 
a first subnet provided at the computer, the first subnet comprising 
a plurality of switches, and a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the plurality of switches (claim 1), 
wherein a plurality of target groups are defined within the subnet, each target group being defined at a specific portion of the subnet (column 4, lines 39-54, IB networks are referred to as subnets, where a subnet can include a set of hosts interconnected using switches and point-to-point links…); 
wherein each target group, respectively, for the associated specific portion of the subnet (column 4, lines 39-54, IB networks are referred to as subnets, where a subnet can include a set of hosts interconnected using switches and point-to-point links…); 
wherein a record of each of the plurality of target groups is stored at a target group repository of a host channel adapter of the plurality of host channel adapters (column 4, lines 62-67, intra-subnet routing in an IB network can be based on linear forwarding tables (LFTs) stored in the switches…).  

Although Holen teaches wherein each target group, respectively, for the associated specific portion of the subnet as set forth above.  Holen does not explicitly teach defines a bandwidth limit.  

However, Karaoguz teaches defines a bandwidth limit ([0073], A Bluetooth radio frequency link having a current bandwidth limit of 128 kbps may enable communication with the gateway 118. In order to support the consumption of the 384 kbps-encoded MP3 music information via the 128 kbps Bluetooth link, the gateway 118 may reduce the required bandwidth by transcoding the digital music information to the lower bit rate).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Karaoguz, defines a bandwidth limit, into the teachings of Holen, in order to provide improved wireless services to users within a home or office (Karaoguz, [0088]).

With respect to claim 2, the combination of Holen and Karaoguz teaches the system of claim 1.  Holen does not explicitly teach wherein at least two of the target groups define a different bandwidth restriction for each respective specific portion of the subnet.  

However, Karaoguz teaches wherein at least two of the target groups define a different bandwidth restriction for each respective specific portion of the subnet ([0073], A Bluetooth radio frequency link having a current bandwidth limit of 128 kbps may enable communication with the gateway 118. In order to support the consumption of the 384 kbps-encoded MP3 music information via the 128 kbps Bluetooth link, the gateway 118 may reduce the required bandwidth by transcoding the digital music information to the lower bit rate).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Karaoguz, wherein at least two of the target groups define a different bandwidth restriction for each respective specific portion of the subnet, into the teachings of Holen, in order to provide improved wireless services to users within a home or office (Karaoguz, [0088]).

With respect to claim 3, the combination of Holen and Karaoguz teaches the system of claim 2.  Holen does not explicitly teach wherein the different bandwidth restrictions are defined based upon a quality of service class defined for the respective associated specific portion of the subnet.  

However, Karaoguz teaches wherein the different bandwidth restrictions are defined based upon a quality of service class defined for the respective associated specific portion of the subnet ([0073], A Bluetooth radio frequency link having a current bandwidth limit of 128 kbps may enable communication with the gateway 118. In order to support the consumption of the 384 kbps-encoded MP3 music information via the 128 kbps Bluetooth link, the gateway 118 may reduce the required bandwidth by transcoding the digital music information to the lower bit rate).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Karaoguz, wherein the different bandwidth restrictions are defined based upon a quality of service class defined for the respective associated specific portion of the subnet, into the teachings of Holen, in order to provide improved wireless services to users within a home or office (Karaoguz, [0088]).

With respect to claim 4, the combination of Holen and Karaoguz teaches the system of claim 1.  Holen teaches wherein at least a portion of the plurality of target groups comprise a hierarchy of target groups (column 4, lines 62-67, a Fat-Tree is a hierarchical network topology that can scale with the available network resources. Moreover, Fat-Trees are easy to build using commodity switches placed on different levels of the hierarchy).  

With respect to claim 5, the combination of Holen and Karaoguz teaches the system of claim 4.  Holen does not explicitly teach wherein a maximum bandwidth is defined for the hierarchy of target groups, the maximum bandwidth being at least a most limited rate capacity among the at least a portion of the plurality of target groups.  

However, Karaoguz teaches wherein a maximum bandwidth is defined for the hierarchy of target groups, the maximum bandwidth being at least a most limited rate capacity among the at least a portion of the plurality of target groups ([0073], A Bluetooth radio frequency link having a current bandwidth limit of 128 kbps may enable communication with the gateway 118. In order to support the consumption of the 384 kbps-encoded MP3 music information via the 128 kbps Bluetooth link, the gateway 118 may reduce the required bandwidth by transcoding the digital music information to the lower bit rate).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Karaoguz, teaches, into the teachings of Holen, in order to provide improved wireless services to users within a home or office (Karaoguz, [0088]).

With respect to claim 8, Holen teaches A method for providing bandwidth congestion control in a private fabric in a high performance computing environment, comprising: 
providing, at computer comprising one or more microprocessors (claim 1), 
a first subnet, the first subnet comprising, a plurality of switches, and 
a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the plurality of switches (claim 1), 
defining a plurality of target groups within the subnet, each target group being defined at a specific portion of the subnet (column 4, lines 39-54, IB networks are referred to as subnets, where a subnet can include a set of hosts interconnected using switches and point-to-point links…); 
defining, by each target group, respectively, for the associated specific portion of the subnet (column 4, lines 39-54, IB networks are referred to as subnets, where a subnet can include a set of hosts interconnected using switches and point-to-point links…); 
storing a record of each of the plurality of target groups at a target group repository of a host channel adapter of the plurality of host channel adapters (column 4, lines 62-67, intra-subnet routing in an IB network can be based on linear forwarding tables (LFTs) stored in the switches…).

Although Holen teaches wherein each target group, respectively, for the associated specific portion of the subnet as set forth above.  Holen does not explicitly teach defines a bandwidth limit.  

However, Karaoguz teaches defines a bandwidth limit ([0073], A Bluetooth radio frequency link having a current bandwidth limit of 128 kbps may enable communication with the gateway 118. In order to support the consumption of the 384 kbps-encoded MP3 music information via the 128 kbps Bluetooth link, the gateway 118 may reduce the required bandwidth by transcoding the digital music information to the lower bit rate).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Karaoguz, defines a bandwidth limit, into the teachings of Holen, in order to provide improved wireless services to users within a home or office (Karaoguz, [0088]).

With respect to claim 9, this claim recites the system of claim 2, and it is rejected for at least the same reasons.

With respect to claim 10, this claim recites the system of claim 3, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the system of claim 4, and it is rejected for at least the same reasons.

With respect to claim 12, this claim recites the system of claim 5, and it is rejected for at least the same reasons.

With respect to claim 15, Holen teaches A non-transitory computer readable storage medium having instructions thereon for providing bandwidth congestion control in a private fabric in a high performance computing environment, which when read and executed cause a computer to perform steps comprising: 
providing, at computer comprising one or more microprocessors (claim 1), 
a first subnet, the first subnet comprising, a plurality of switches, and a plurality of host channel adapters, wherein the plurality of host channel adapters are interconnected via the plurality of switches (claim 1), 
defining a plurality of target groups within the subnet, each target group being defined at a specific portion of the subnet (column 4, lines 39-54, IB networks are referred to as subnets, where a subnet can include a set of hosts interconnected using switches and point-to-point links…); 
defining, by each target group, respectively, for the associated specific portion of the subnet (column 4, lines 39-54, IB networks are referred to as subnets, where a subnet can include a set of hosts interconnected using switches and point-to-point links…); 
storing a record of each of the plurality of target groups at a target group repository of a host channel adapter of the plurality of host channel adapters (column 4, lines 62-67, intra-subnet routing in an IB network can be based on linear forwarding tables (LFTs) stored in the switches…).  

Although Holen teaches wherein each target group, respectively, for the associated specific portion of the subnet as set forth above.  Holen does not explicitly teach defines a bandwidth limit.  

However, Karaoguz teaches defines a bandwidth limit ([0073], A Bluetooth radio frequency link having a current bandwidth limit of 128 kbps may enable communication with the gateway 118. In order to support the consumption of the 384 kbps-encoded MP3 music information via the 128 kbps Bluetooth link, the gateway 118 may reduce the required bandwidth by transcoding the digital music information to the lower bit rate).  

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Karaoguz, defines a bandwidth limit, into the teachings of Holen, in order to provide improved wireless services to users within a home or office (Karaoguz, [0088]).

With respect to claim 16, this claim recites the system of claim 2, and it is rejected for at least the same reasons.

With respect to claim 17, this claim recites the system of claim 3, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the system of claim 4, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the system of claim 5, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 6-7, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication Document: US 20170214580 A1; “Moxnes” (fig. 1, [0038-0040])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET TANG/
Primary Examiner, Art Unit 2469